Jackson, Justice.
The record in this case as in that of the The State vs. The Augusta and Savannah Railroad Company, and The State vs. The Georgia Railroad and Banking Company, and The State vs. The Central Railroad and Banking Company, shows no such returns made by this company for the years 1876 and 1877 as entitles the company to the remedy by affidavit of illegality in Fulton superior court. Those returns are required by the act of 1871, and modifications thereof in subsequent acts, as conditions precedent in order to entitle the company to this remedy. The affidavit of illegality should, therefore, have been dismissed for want of jurisdiction in the court to try it. The facts of the case are *501so complicated that more adequate relief can be afforded in equity, and that would seem to be the better forum independently of the question of jurisdiction. '
Judgment reversed.
Bleckley, Justice, concurred.